Per curiam.
The State Disciplinary Board has recommended that Daniel Morgan be disbarred from the practice of law in the State of Georgia. The Court accepts this recommendation and concurs therein.
Morgan is a member of the State Bar of Georgia and by formal complaint was charged with a violation of Standard 65 of Rule 4-102 of the Bar Rules. 241 Ga. 643, et seq. This standard prohibits a lawyer from commingling his client’s funds with his own and failing to account for trust property, including money.
The evidence offered in the hearing before the Special Master appointed by this Court established that Morgan received certain funds from a client which were deposited in his trust account to be paid to a third party. A check was forwarded by Morgan to the third party but was returned by the bank because of insufficient funds being on deposit. Because of the vague and confusing explanation given by Morgan and because of Morgan’s failure to produce records when given the opportunity, the Special Master found that his testimony was not credible.
The Special Master concluded that the conduct of Morgan constituted a violation of Standard 65 of Rule 4-102. This conclusion was concurred in by the State Disciplinary Board which recommends that Morgan be disbarred from the practice of law in the State of Georgia.

Disbarred.


Jordan, C. J., Hill, P. J., Marshall, Clarke, Smith and Gregory, JJ., concur.